[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This concerns two outstanding matters — visitation and arrearage on the support order.
                                   I.
The older child, Ryan, prefers not to visit with the defendant, so the court can only continue the matter until there is a substantial change in the relationship of Ryan and the defendant. Hopefully there will be a change so Ryan would be willing to have some kind of relationship with the defendant.
The younger child Gavin apparently does want to visit with the defendant. Gavin has been going for counselling with the Milford Health Clinic. The attorney for Gavin has suggested that the clinic could counsel both Gavin and the defendant separately and then bring them together over a period of time and when the clinic feels secure in making a recommendation concerning the future relationship between Gavin and the defendant, other forms of visitation could take place. This suggestion is approved by the court that at such a point the clinic could report their ideas to the court and, after hearing, an appropriate order concerning visitation with Gavin could enter.
2.
At the hearing on October 29, 1993, the court was advised that the defendant has obtained work and will be able to pay support in the amount of $251 a week as originally ordered. That order for support was not fully complied with from November 27, 1991 to a date immediately following the October 29, 1993 hearing. The court CT Page 3126 computes the time from November 27, 1991 to October 29, 1993 as 95 weeks. 95 weeks at $151 per week totals $14,345. The defendant shall pay this off at the rate of $10 per week thus making his weekly payment to the plaintiff to be $261.
THOMAS J. O'SULLIVAN, TRIAL REFEREE